Citation Nr: 1526358	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  14-05 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a neck disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

A. Cryan, Counsel
INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran testified at a video conference hearing before the Board in May 2014.  

The issue of entitlement to service connection for a neck disability being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of the evidence makes it at least as likely as not that the Veteran's bilateral hearing loss is causally or etiologically related to his military service, to include his noise exposure therein.


CONCLUSION OF LAW

Criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran submitted a claim of entitlement to service connection for bilateral hearing loss in October 2010.  He testified that while serving in Vietnam he came under fire from the North Vietnamese and sustained what he thought could have been a concussion.  He reported that he had hearing loss and a steady ringing in his ears for several days after and he indicated that he has appreciated diminished hearing acuity since that time.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service or within the presumptive period, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

As an initial matter, the Board notes that the Veteran's service personnel records reflect that the Veteran served in the Republic of Vietnam for the period from June 1966 to May 1967 and participated in numerous operations against the Viet Cong.  
Accordingly, noise exposure is conceded.  See 38 U.S.C.A. § 1154(a).

However, the presence of a current hearing loss disability and in-service noise exposure does not mandate service connection be granted.  Rather, it either must be shown that the military noise exposure caused the hearing loss, or a statutory presumption must apply.

The Veteran served honorably in the Marine Corps for two years, half of which was in the Republic of Vietnam.  There is no evidence of bilateral hearing loss being diagnosed in service or within a year of service.  A whispered voice test was conducted at the Veteran's separation from service; however, audiometric testing was not conducted at the Veteran's separation from service.  Although there is no medical evidence of a diagnosis of hearing loss until the Veteran was examined by VA in 2010, the Veteran has testified that he had hearing loss in service and has continued to experience symptoms of hearing loss since that time.  The Veteran, as a lay person, is competent to report what comes to him through his senses, such as diminished hearing acuity.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

The only opinion of record, proffered by a VA examiner in December 2010, indicates that the Veteran's hearing loss is less likely than not related to his military service.  However, the examiner based this opinion on fact that a whispered voice test was normal at the Veteran's separation from service.  The examiner failed to consider the Veteran's report of a loss of hearing acuity after coming under enemy fire during his service in Vietnam and his report of a continuity of symptomatology since service.  In light of the fact that the Board has conceded that the Veteran was exposed to acoustic trauma during service and the Veteran's competent testimony regarding a continuity of hearing loss since service, the Board will resolve reasonable doubt in favor of the Veteran.  Accordingly, service connection for bilateral hearing loss is granted.  

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).


ORDER

Service connection for bilateral hearing loss is granted.  


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim for entitlement to service connection for a neck disability can be reached. 

The Veteran testified that he sustained an injury to his neck during his service in the Republic of Vietnam.  Specifically, he indicated that he was part of a reserve team which came under fire and he dove into a creek to protect himself.  He reported that he was unaware that he injured himself at that time and he thought he just had a crick in his neck.  The Veteran testified that he sought treatment for headaches related to his neck injury about a year after service at which time x-rays revealed that he broke his neck at some point.  He indicated that he experienced continuous neck symptoms since his injury in service.  

The Veteran has asserted that he sustained a neck injury in service and has had continuous symptoms of that injury since service.  Post-service treatment records reflect that the Veteran was treated for neck pain, but it is unclear whether he has been diagnosed with a chronic neck disability.  The Veteran has not been afforded a VA examination to assess the etiology of the claimed neck disability.  Consequently, the Veteran should be afforded a VA examination with etiology opinion.  

Additionally, the Veteran submitted a statement in May 2015 and indicated that he underwent two surgeries on his neck since he filed his appeal.  However, no records of the surgeries have been associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the practitioners who performed his neck surgeries.  Obtain any necessary medical releases and then request all relevant treatment records identified.  If no response is received from any provider, documentation of the negative results should be associated with the claims file and the Veteran and his representative should be apprised of the fact that the requested information is unavailable and given the opportunity to submit the requested information as required under 38 USCA § 5103A(c) and 38 C F R § 3.159(c).  

2.  Thereafter, schedule the Veteran for a VA spine examination.  The claims file should be provided and a complete rationale should be provided for any opinion expressed.  The examiner should diagnose any current neck disability.  The examiner should provide an opinion as to whether it is as likely as not (50 percent probability or greater) that a neck disability first manifested in service or within a year after discharge, or is otherwise related to active service, to include the Veteran's claimed in-service neck injury.  The examiner must consider the Veteran's credible lay statements that he injured his neck during service.  

3.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


